DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (WO 2009/144818 A1), herein “Takahashi”.  The citations provided in the rejection below are taken from the figures of the WO 2009/144818 A1 “Takahashi” publication provided in the applicant’s Information Disclosure Statement dated October 16, 2020; and from an English translation of the  by the Examiner in an attached PTO-892 “Notice of References Cited”. 
With respect to claim 1, Takahashi discloses a speaker system comprising: 
a first panel (fig.2 #7) being an outer panel that constitutes a first part of a vehicle door of a vehicle having a compartment (pg.4 ln.40-42 “As shown in FIG. 2, the door 2 includes an outer panel 7 as a member mounting portion made of sheet metal, an inner panel 8 as a speaker support portion made of sheet metal, and a cover member made of synthetic resin”); 
a second panel (fig.2 #9) that constitutes a second part of the vehicle door (pg.4 ln.46-49 “The door trim 9 is overlapped on the passenger compartment side of the automobile as the front surface of the inner panel 8, and the outer edge portion thereof is fixed to the outer edge portion of the inner panel 8. That is, the door trim 9 is attached to the inner panel 8 so as to cover the front surface of the inner panel 8”), the second panel being situated closer to the compartment than the first panel and having an opening (fig.2 #16) for outputting sound (pg.5 ln.39-41 “That is, the sound insulation member 15 can restrict the sound emitted from the speaker unit 3 from leaking except for the sound emission holes 16”); 
a third panel (fig.2 #8) that constitutes a third part of the vehicle door, the third panel disposed between the first panel and the second panel (pg.4 ln.40-42 “As shown in FIG. 2, the door 2 includes an outer panel 7 as a member mounting portion made of sheet metal, an inner panel 8”); 
a speaker unit (fig.2 #3) that overlaps the opening in a plan view when viewed from the compartment along a central axis of the speaker unit, the speaker unit As shown in the plan view of figure 2, speaker unit #3 overlaps openings #16 along a central axis of the speaker unit); and 
a sound absorber (fig.2 #4,19,20; pg.6 ln.6-8 “As shown in FIG. 2, the damping member 4 is attached to a position of the outer panel 7 facing the back surface of the speaker unit 3. As shown in FIG. 3, the damping member 4 has a laminated structure including a sound absorbing layer 19 and a damping layer 20”) that is arranged at a location corresponding to an anti-node of particle velocity in a standing wave that is generated in a space between the speaker unit and the first panel (pg.6 ln.9-16 “The sound absorbing layer 19 is provided opposite to the back surface of the speaker unit 3, and unevenness is formed on the surface opposite to the back surface of the speaker unit 3. The sound absorbing layer 19 is made of a well-known sound absorbing material such as a porous material such as soft urethane foam or glass wool, a surface treatment material, or a resonance structure material. In the illustrated example, the sound absorbing layer 19 is made of a porous material such as soft urethane foam or glass wool. When the sound absorbing layer 19 is hit, the vibration of the air is directly transmitted to the air in the internal bubbles, the inner surface of the bubbles generates friction with the air, and converts the energy of the sound into heat energy, Can absorb sound”. As shown in figure 2 the dampening member #4 is located in a space between the speaker unit #3 and first panel #7, in a location of an anti-node of a sound wave generated by the speaker unit #3).

With respect to claim 2, Takahashi discloses the speaker system according to claim 1, wherein the sound absorber is arranged near a middle point between the first As shown in the plan view of figure 2, dampening member #4 is located between the first panel #7 and an arbitrary “virtual point” behind the speaker unit #3).

With respect to claim 3, Takahashi discloses the speaker system according to claim 1, wherein the sound absorber is formed of a porous material (pg.6 ln.10-12; “The sound absorbing layer 19 is made of a well-known sound absorbing material such as a porous material such as soft urethane foam or glass wool, a surface treatment material, or a resonance structure material”).

With respect to claim 4, Takahashi discloses the speaker system according to claim 1, wherein: the speaker unit includes a speaker body and a cylindrical housing (fig.2 #17) that houses the speaker body; the cylindrical housing having an end facing the first panel via the sound absorber; and the sound absorber is attached to the end of the housing (pg.5 ln.50-53; pg.6 ln.1-2; “As shown in FIG. 1, the speaker unit 3 is configured to vibrate a vibration body having a frame 17, a diaphragm, an edge, a voice coil bobbin around which a voice coil is wound, a damper, and the like. And a magnetic circuit having a magnet, a plate, a yoke and the like. The frame 17 is formed in a cylindrical shape having a prefix conical appearance, accommodates the vibrating body and the magnetic circuit inside, and supports the vibrating body and the magnetic circuit. The frame 17 is integrally provided with an annular flange 18”).

As shown in figure 2, speaker unit #3 is fixed to the third panel #8 via mounting member #5).

With respect to claim 6, Takahashi discloses the speaker system according to claim 1, wherein the speaker unit is fixed to the second panel (As shown in figure 2, speaker unit #3 is fixed to the second panel #9 via sound insulation member #15).

With respect to claim 7, Takahashi discloses a vehicle door comprising a speaker system, the speaker system comprising: 
a first panel (fig.2 #7) being an outer panel that constitutes a first part of a vehicle door of a vehicle having a compartment (pg.4 ln.40-42 “As shown in FIG. 2, the door 2 includes an outer panel 7 as a member mounting portion made of sheet metal, an inner panel 8 as a speaker support portion made of sheet metal, and a cover member made of synthetic resin”); 
a second panel (fig.2 #9) that constitutes a second part of the vehicle door (pg.4 ln.46-49 “The door trim 9 is overlapped on the passenger compartment side of the automobile as the front surface of the inner panel 8, and the outer edge portion thereof is fixed to the outer edge portion of the inner panel 8. That is, the door trim 9 is attached to the inner panel 8 so as to cover the front surface of the inner panel 8”), the second panel being situated closer to the compartment than the first panel and having an opening (fig.2 #16) for outputting sound (pg.5 ln.39-41 “That is, the sound insulation member 15 can restrict the sound emitted from the speaker unit 3 from leaking except for the sound emission holes 16”); 
a third panel (fig.2 #8) that constitutes a third part of the vehicle door, the third panel disposed between the first panel and the second panel (pg.4 ln.40-42 “As shown in FIG. 2, the door 2 includes an outer panel 7 as a member mounting portion made of sheet metal, an inner panel 8”); 
a speaker unit (fig.2 #3) that overlaps the opening in a plan view when viewed from the compartment along a central axis of the speaker unit, the speaker unit outputting sound toward the compartment (As shown in the plan view of figure 2, speaker unit #3 overlaps openings #16 along a central axis of the speaker unit); and 
a sound absorber (fig.2 #4,19,20; pg.6 ln.6-8 “As shown in FIG. 2, the damping member 4 is attached to a position of the outer panel 7 facing the back surface of the speaker unit 3. As shown in FIG. 3, the damping member 4 has a laminated structure including a sound absorbing layer 19 and a damping layer 20”) that is arranged at a location corresponding to an anti-node of particle velocity in a standing wave that is generated in a space defined between the speaker unit and the first panel (pg.6 ln.9-16 “The sound absorbing layer 19 is provided opposite to the back surface of the speaker unit 3, and unevenness is formed on the surface opposite to the back surface of the speaker unit 3. The sound absorbing layer 19 is made of a well-known sound absorbing material such as a porous material such as soft urethane foam or glass wool, a surface treatment material, or a resonance structure material. In the illustrated example, the sound absorbing layer 19 is made of a porous material such as soft urethane foam or glass wool. When the sound absorbing layer 19 is hit, the vibration of the air is directly transmitted to the air in the internal bubbles, the inner surface of the bubbles generates friction with the air, and converts the energy of the sound into heat energy, Can absorb sound”. As shown in figure 2 the dampening member #4 is located in a space between the speaker unit #3 and first panel #7, in a location of an anti-node of a sound wave generated by the speaker unit #3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muller (US 20140086444 A1) discloses a vehicle door with a loudspeaker. 
Maekawa (US 20050013459 A1) discloses a door speaker apparatus and door panel. 
Bertolini et al (US 6226927 B1) discloses an automobile door provided with an acoustic cavity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654